DETAILED ACTION
This is in response to applicant's communication filed on 08/31/2022 wherein:
Claim 1-20 are pending.
Claim 1-2, 11, and 20 are amended.

Response to Arguments
Applicant’s arguments with respect to pending claim have been considered but are moot because of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of Papineau et al. (US 20100273450 A1) and Li et al. (CN 105373115 A).

Regarding claim 1, Troxel discloses an aviation connectivity gateway module for remotely offloading aircraft data from avionics of an aircraft, the avionics including a plurality of sensors, the aviation connectivity gateway module comprising (Fig. 1 -- aviation gateway; col 3, ln 3-5 -- aircraft gateway for transferring data between aircraft and server): 
a processor configured to receive a wake-up command indicating an invocation to wake up and power on the avionics to obtain sensor readings from the sensors (col 4, ln 30-31 -- 12 processing unit (see Fig. 1) to gather readings from avionics); and 
a first communication element configured to communicatively couple the processor to the avionics when the processor receives the wake- up command (col 3, ln 32-42 -- multiple wireless interface communications options to communicate with aircraft units).  
Although Troxel does not specifically disclose the wake-up command being remote these limitations are considered obvious over Papineau (para 0030 -- remote wakeup command via SMS to wake up computer).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the gateway module of Troxel to include a remote wake up command because such limitations provide a reliable mechanism with which to communicate with a server/computer that is not local and make use of an already existing and reliable communications infrastructure, and furthermore allows a user to remotely control a server using only a mobile phone (para 0031 of Papineau).
However, the combined teaching of Troxel and Papineau is silent on details about a processor configured to initialize an interface according to aircraft configurations in a configuration file.
Li discloses a processor configured to initialize an interface according to aircraft configurations in a configuration file (abstract – “said application module is set at the application layer, used for reading the configuration file and initializing human-computer interaction interface and hardware channel”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Troxel and Papineau, and have interface initialized, as taught by Li because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience. 

Regarding claim 2, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1, further comprising: a memory configured to store the aircraft data obtained from the avionics (Troxel  - col 4, ln 34-45 -- memory with store and forward feature to transfer data quickly; col 6, ln 17-22 -- maintenance data transferred to gateway) and the configuration file (Li – abstract discloses application layer for reading configuration file which indicated that the configuration file is stored in memory) and a second communication element configured to communicatively couple the processor to a remote computing device (Troxel - col 3 ln 32-42 -- multiple wireless interface communications options to communicate with ground server).

Regarding claim 6, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1. Troxel further discloses wherein the aviation connectivity gateway module is configured to operate in an airborne mode, a ground mode, a sleep mode, a deep sleep mode, and a pilot data request mode (See Fig. 3 -- depicting a mode when gateway is waiting for data to be loaded, a mode when gateway is powered off, a mode when gateway transfers data to aircraft systems, a mode when gateway transfers data to ground server), the aviation connectivity gateway module being configured to switch from the deep sleep mode to the pilot data request mode when the processor receives the remote wake-up command (col 4, ln 30-31 -- 12 processing unit (see Fig. 1) wakes up and transfers avionics data).  

Regarding claim 7, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1. Papineau further discloses wherein the remote wake-up command is in a Short Message Service (SMS) format para 0030 -- remote wakeup command via SMS to wake up computer).  

Claim 3-4, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of Papineau et al. (US 20100273450 A1), Li et al. (CN 105373115 A), and Sullivan (US 20180205658 A1).

Regarding claim 3, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 2. Troxel further discloses wherein the processor is further configured to: obtain the aircraft data from the avionics and store the aircraft data on the memory when the avionics have been powered on (col 6, ln 17-29 -- upon landing, data is sent to the gateway, data stored in store and forward memory of gateway), and transmit the aircraft data from the memory to the remote computing device via the second communication element so as to remotely acquire aircraft data when the avionics are initially in the powered off state (col 6 ln 25-29 -- gateway transfers data using least cost route of available communications).  (The Examiner notes that the limitations, “so as to remotely acquire aircraft data when the avionics are initially in the powered off state” does not carry patentable weight since this limitation is simply expressing the intended result of a positively recited limitation. See also Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
Although neither specifically discloses power on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state avionics, these limitations are considered obvious over Sullivan.
In particular, Sullivan discloses powering on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state (para 0065 -- can send remote instruction to power on sensors).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date, to modify Troxel, Papineau, and Li to include powering on avionics because such limitations allow avionics data to be gathered if needed by powering on sensors that are in an off-state (para 0065). Such data can then be used to make adjustments or flight changes to airplanes (see Sullivan, para 0019).

Regarding claim 4, the combined teaching of Troxel, Papineau, Li and Sullivan disclose the aviation connectivity gateway module of claim 3. Troxel further discloses wherein the aviation connectivity gateway module only transmits the aircraft data when the aircraft is not flying (Fig. 3 – step 106 -- transfers data when plane is grounded).  

Regarding claim 8, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1. Although neither specifically discloses wherein the processor is further configured to selectively power on avionics components, these limitations are considered obvious over Sullivan.
Sullivan discloses  wherein the processor is further configured to selectively power on avionics components (para 0065 -  can send remote instruction to power on second set of sensors).
Therefore, at the time of the invention was file, it would have been obvious for one of ordinary skill in the art to modify Troxel, Papineau, and Li to include powering on avionics because such limitations allow avionics data to be gathered if needed by powering on sensors that are in an off-state (para 0065). Such data can then be used to make adjustments or flight changes to airplanes (see Sullivan, para 0019).

Regarding claim 10, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1. Although neither discloses wherein the aviation connectivity gateway module is configured to generate aircraft data independently from the avionics, these limitations are considered obvious over Sullivan.  
In particular, Sullivan discloses the aviation connectivity gateway module being configured to generate aircraft data independently from the avionics (para 0069 -- can generate values for aircraft parameters based on sensor data received).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to allow the module to generate aircraft data independently from the avionics because such limitations can also be used to make adjustments or flight changes for airplanes (see Sullivan, para 0019).

Regarding claim 20, Troxel discloses an aviation connectivity gateway module for remotely offloading aircraft data from avionics of an aircraft, the avionics including a plurality of sensors, the aviation connectivity gateway module comprising (Fig. 1 -- aviation gateway; col 3, ln 3-5 -- aircraft gateway for transferring data between aircraft and server); 
a processor configured to receive a wake-up command indicating an invocation to wake up and power on the avionics to pull sensor readings from the sensors (col 4, ln 30-31 -- 12 processing unit (see Fig. 1) wakes up and transfers avionics data); 
a first communication element configured to communicatively couple the processor to the avionics when the processor receives the wake- up command (col 3, ln 32-42 -- multiple wireless interface communications options to communicate with aircraft units);
a second communication element configured to communicatively couple the processor to a remote computing device (col 3, ln 32-42 -- multiple wireless interface communications options to communicate with ground server); and 
a memory configured to store the aircraft data obtained from the avionics, wherein the processor is further configured to (col 4, ln 34-45 -- memory with store and forward feature to transfer data quickly; col 6, ln 17-22 -- maintenance data transferred to gateway): 
obtain the aircraft data from the avionics and store the aircraft data on the memory when the avionics have been powered on, and transmit the aircraft data from the memory to the remote computing device via the second communication element (col 6, ln 17-29 -- upon landing, data is sent to the gateway, data stored in store and forward memory of gateway) (The Examiner notes that the limitations, “so as to remotely acquire aircraft data when the avionics are initially in the powered off state” does not carry patentable weight since this limitation is simply expressing the intended result of a positively recited limitation. See also Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003),
the aviation connectivity gateway module is configured to transmit the aircraft data via a backup transmission means if a primary transmission means is unavailable (col 6 ln 25-29 -- gateway transfers data using least cost route of available communications), 
the aviation connectivity gateway module being configured to operate in an airborne mode, a ground mode, a sleep mode, a deep sleep mode, and a pilot data request mode, the aviation connectivity gateway module being further configured to switch from the deep sleep mode to the pilot data request mode when the processor receives the remote wake-up command (See Fig. 3 -- depicting a mode when gateway is waiting for data to be loaded, a mode when gateway is powered off, a mode when gateway transfers data to aircraft systems, a mode when gateway transfers data to ground server).
Although Troxel does not specifically disclose the wake-up command being remote these limitations are considered obvious over Papineau (para 0030 -- remote wakeup command via SMS to wake up computer).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the gateway module of Troxel to include a remote wake up command because such limitations provide a reliable mechanism with which to communicate with a server/computer that is not local and make use of an already existing and reliable communications infrastructure, and furthermore allows a user to remotely control a server using only a mobile phone (para 0031 of Papineau).
However, the combined teaching of Troxel and Papineau is silent on details about a processor configured to initialize an interface according to aircraft configurations in a configuration file.
Li discloses a processor configured to initialize an interface according to aircraft configurations in a configuration file (abstract – “said application module is set at the application layer, used for reading the configuration file and initializing human-computer interaction interface and hardware channel”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention, to modify the invention of Troxel, Papineau, and Li, and have interface initialized, as taught by Li because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience. 
Although neither specifically discloses powering on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state, and the aviation connectivity gateway module being configured to generate aircraft data independently from the avionics, these limitations are considered obvious over Sullivan. In particular, Sullivan discloses powering on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state (para 0065 -- can send remote instruction to power on sensors), and the aviation connectivity gateway module being configured to generate aircraft data independently from the avionics (para 0069 -- can generate values for aircraft parameters based on sensor data received).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify Troxel, Papineau, and Li to include powering on avionics because such limitations allow avionics data to be gathered if needed by powering on sensors that are in an off-state (para 0065). Such data can then be used to make adjustments or flight changes to airplanes. Furthermore, it would have been obvious to allow the module to generate aircraft data independently from the avionics because such limitations can also be used to make adjustments or flight changes for airplanes (see Sullivan, para 0019).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of Papineau et al. (US 20100273450 A1), Li et al. (CN 105373115 A), and Loda (US 20080119968 A1).

Regarding claim 9, the combined teaching of Troxel, Papineau, and Li disclose the aviation connectivity gateway module of claim 1. Although neither specifically discloses wherein the aviation connectivity gateway module is configured to remotely install firmware and software updates to the avionics, these limitations are considered obvious over Loda.
In particular, Loda discloses  wherein the aviation connectivity gateway module is configured to remotely install firmware and software updates to the avionics (para 0028 -- allows firmware updates for avionics).
Therefore,  it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gateway module of Troxel, Papineau, and Li to include remotely installing software/firmware because such limitations allow the device that has internet connectivity to update the firmware. Such limitations are notoriously well known in the art and commonly used in order to more efficiently update the software/firmware and provide users more flexibility with installing updates.

Claim 11-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of in view of Sullivan (US 20180205658 A1) and Li et al. (CN 105373115 A).

Regarding claim 11, Troxel discloses a method of remotely offloading aircraft data from avionics of an aircraft, the method comprising the steps of: receiving, via a processor of an aviation connectivity gateway module, a remote wake-up command indicating an invocation to wake up and power on the avionics to obtain sensor readings from sensors of the aircraft (col 4, ln 30-31 -- 12 processing unit (see Fig. 1) to gather readings from avionics).
Although Troxel does not explicitly disclose powering on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state, these limitations are considered obvious over Sullivan.
Sullivan discloses powering on the avionics when the processor receives the remote wake-up command and the avionics are initially in a powered off state (para 0065 -- can send remote instruction to power on sensors).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Troxel to include powering on avionics because such limitations allow avionics data to be gathered if needed by powering on sensors that are in an off-state (para 0065). Such data can then be used to make adjustments or flight changes to airplanes (see Sullivan, para 0019).
However, the combined teaching of Troxel and Papineau is silent on details about a processor configured to initialize an interface according to aircraft configurations in a configuration file.
Li discloses a processor configured to initialize an interface according to aircraft configurations in a configuration file (abstract – “said application module is set at the application layer, used for reading the configuration file and initializing human-computer interaction interface and hardware channel”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Troxel and Papineau, and have interface initialized, as taught by Li because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience. 

Regarding claim 12, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11. Troxel further discloses further comprising the steps of: obtaining the aircraft data from the avionics; storing the aircraft data on a memory of the aviation connectivity gateway module (col 4, ln 34-45 -- memory with store and forward feature to transfer data quickly; col 6, ln 17-22 -- maintenance data transferred to gateway); and transmitting the aircraft data from the memory to a remote computing device so as to remotely acquire aircraft data when the avionics are initially in the powered off state (col 6, ln 17-29 -- upon landing, data is sent to the gateway, data stored in store and forward memory of gateway). (The Examiner notes that the limitations, “so as to remotely acquire aircraft data when the avionics are initially in the powered off state” does not carry patentable weight since this limitation is simply expressing the intended result of a positively recited limitation. See also Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Regarding claim 13, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 12, Troxel further discloses wherein the step of transmitting the aircraft data is only performed when the aircraft is not flying (Fig. 3 step 106 -- transfers data when plane is grounded).  

Regarding claim 15, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11. Troxel further discloses wherein each step is performed in one of an airborne mode, a ground mode, a sleep mode, a deep sleep mode, and a pilot data request mode (See Fig. 3 -- depicting a mode when gateway is waiting for data to be loaded, a mode when gateway is powered off, a mode when gateway transfers data to aircraft systems, a mode when gateway transfers data to ground server).

 Regarding claim 17,  the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11. Sullivan further discloses wherein the step of powering on the avionics includes selectively powering on avionics components (para 0065 -- can send remote instruction to power on second set of sensors). Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify Troxel to include powering on avionics because such limitations allow avionics data to be gathered if needed by powering on sensors that are in an off-state (para 0065). Such data can then be used to make adjustments or flight changes to airplanes (see Sullivan, para 0019).

Regarding claim 19, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11. Sullivan further discloses further comprising the step of generating aircraft data independently from the avionics (para 0069 -- can generate values for aircraft parameters based on sensor data received). Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to allow the module to generate aircraft data independently from the avionics because such limitations can also be used to make adjustments or flight changes for airplanes (see Sullivan, para 0019).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of in view of Sullivan (US 20180205658 A1), Li et al. (CN 105373115 A), and Papineau et al. (US 20100273450 A1).

Regarding claim 16, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11, but neither specifically disclose wherein the remote wake-up command is in a Short Message Service (SMS) format. However, these limitations are considered obvious over Papineau (para 0030 -- remote wakeup command via SMS to wake up computer).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the gateway module of Troxel, Sullivan, and Li to include a remote wake up command because such limitations provide a reliable mechanism with which to communicate with a server/computer that is not local and make use of an already existing and reliable communications infrastructure, and furthermore allows a user to remotely control a server using only a mobile phone (para 0031 of Papineau).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Troxel et al. (US 8493906 B1) in view of in view of Sullivan (US 20180205658 A1), Li et al. (CN 105373115 A), and Loda (US 20080119968 A1).

Regarding claim 18, the combined teaching of Troxel, Sullivan, and Li disclose the method of claim 11. Although neither specifically disclose further comprising the step of remotely installing firmware and/or software updates to the avionics these limitations are considered obvious over Loda.
In particular, Loda discloses  wherein the aviation connectivity gateway module is configured to remotely install firmware and software updates to the avionics (para 0028 -- allows firmware updates for avionics).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the gateway module of Troxel, Sullivan, and Li with Loda to include remotely installing software/firmware because such limitations allow the device that has internet connectivity to update the firmware. Such limitations are notoriously well known in the art and commonly used in order to more efficiently update the software/firmware and provide users more flexibility with installing updates.

Allowable Subject Matter
Claim 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643